Citation Nr: 0806830	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  06-22 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

1. Entitlement to service connection for the cause of death.

2. Entitlement to Dependency and Indemnity compensation (DIC) 
under 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1946 to May 1949, and 
from October 1950 to November 1950.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York that denied the appellant's claims of 
entitlement to service connection for the cause of the 
veteran's death and entitlement to DIC under 38 U.S.C. 
§ 1318.  The appellant perfected a timely appeal of this 
determination to the Board.


FINDING OF FACT

A service-connected disability contributed materially to the 
veteran's death.


CONCLUSIONS OF LAW

1. The veteran's death was the proximate result of a disease 
or injury incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2007).

2. The claim for entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318 is dismissed.  38 U.S.C.A. § 1318 (West 
2002).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duties to Notify and to Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this new legislation, but finds that, 
given the favorable action taken below, no discussion of the 
VCAA at this point is required.

II. Service Connection for the Cause of Death

The appellant argues that she is entitled to service 
connection for the cause of the veteran's death.

When a veteran dies due to a service-connected or compensable 
disability, the veteran's surviving spouse, children and 
parents are entitled to dependency and indemnity 
compensation.  38 U.S.C.A. § 1310.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, a 
presumption of service connection arises for cancer if it is 
manifested to a degree of 10 percent within one year of 
service.  38 C.F.R. § 3.307, 3.309(a).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The death of a veteran is considered to have been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or contributory 
cause of death.  38 C.F.R. § 3.312(a).  A disability is 
considered to be the principal (primary) cause of death when 
it, singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A disability is 
considered to be a contributory cause of death when it 
contributed substantially or materially to death, combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that a disability 
casually shared in producing death; it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c)(1).  
Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, are not held to have contributed to death when such 
death is primarily due to unrelated disability.  38 C.F.R. 
§ 3.312(c)(2).

In the instant case, the veteran's death certificate 
indicates that he died on September [redacted], 2004.  According to 
the death certificate, the immediate cause of the veteran's 
death was cardiopulmonary arrest.  Cardiopulmonary arrest was 
noted to be due to acute myocardial infarction, which was 
noted to be due to coronary artery disease.  Other 
significant conditions contributing to death, but not related 
to the immediate cause, were noted to be the following: 
kidney cancer, renal insufficiency, hypertension, 
hyperlipidemia, chronic obstructive pulmonary disease, 
bladder cancer, and post-traumatic stress disorder (PTSD).

At the time of his death, the veteran was service-connected 
for generalized anxiety disorder.

VA psychiatric examinations in 1983 and 1985 indicate that 
the veteran presented a long history of chronic anxiety mixed 
with some depression over a number of years.  The veteran was 
assessed as having an anxiety disorder that specifically was 
a panic disorder with agoraphobia, with some generalized 
anxiety between attacks.  It was noted that, over the years, 
anxiety symptoms had gotten him to the point where, the 
examiner believed, secondarily, he had become very severely 
depressed and had recurrent major depressions with a base 
line depressed affect.  The VA examiner stated that the 
veteran was distant from other people and had a constricted 
affect, anxiety symptoms, survival guilt, insomnia, 
concentration difficulties, and increased startle response, 
which had diminished somewhat in intensity.

In a June 1983 letter, Dr. D., the veteran's private 
physician, stated that probable chronic irritable bowel 
syndrome and peptic ulcer disease were both thought to be the 
result of extreme anxiety, and that the veteran's inability 
to quit smoking had resulted in Dr. D. having to treat the 
veteran for several bouts of bronchitis.

In an October 1985 letter, Dr. D. stated that the veteran 
seemed to be smoking a lot lately because of difficulties in 
dealing with stress, and that it might be exacerbating both 
his gastro-intestinal and his cardiovascular disease 
processes.  Dr. D. opined that the veteran's subsequent 
medical problems were definitely related to his chronic 
anxiety and depression.

In a September 2005 opinion, a VA examiner stated that, given 
the veteran's generally accepted risk factors for the 
development of cardiac disease, it would appear that the 
veteran's PTSD, manifested by anxiety and depression, had an 
insignificant impact on the etiology of the veteran's death.  
The risk factors indicated by the VA examiner included weight 
gain beyond an acceptable level, a high cholesterol level of 
287, and a less active lifestyle due to difficulty with his 
lower extremities, cigarette-smoking, and hypertension.

In a November 2005 letter, Dr. D. opined that the veteran's 
long-standing history of PTSD, with resulting chronic anxiety 
and depression, resulted in nicotine dependence, a habit 
which he was unable to stop.  Dr. D. also stated that, in 
addition, the veteran had varying degrees of hypertension, 
which were related to his state of mind, and that his 
hypertension, his chronic anxiety state, and his inability to 
stop smoking contributed to the development of coronary 
artery disease.  Dr. D. furthermore stated that the veteran's 
development of serious peptic ulcer disease and prominent 
bladder cancer was directly related to his cigarette smoking.  
Dr. D. moreover stated that it was his opinion that the 
veteran's PTSD, with chronic refractory anxiety and 
depression, contributed to his development of coronary artery 
disease, bladder cancer, and peptic ulcer disease, and 
ultimately contributed to his death.

In February 2008, a Veterans Health Administration (VHA) 
physician, after reviewing the entire record, opined that the 
veteran's service-connected generalized anxiety disorder was 
not a likely contributory factor to the veteran's death.  The 
VHA physician also opined that the veteran's cardiovascular 
risk factors and associated co-morbid illness were more 
likely contributors to the cause of death than was the 
generalized anxiety disorder, and that the veteran's service-
connected generalized anxiety disorder contributed to no more 
than 20 percent to the overall medical conditions that 
resulted in the veteran's death.

After reviewing the record, the Board finds the evidence with 
respect to the appellant's service connection claim to be at 
least in relative equipoise.  Specifically, the Board finds 
the medical evidence regarding whether the veteran's service-
connected psychiatric condition was causally related to his 
death to be in relative equipoise.  The Board notes the 
evidence weighing against the appellant's claim, and, 
specifically, the September 2005 VA examiner's opinion that 
the veteran's PTSD, manifested by anxiety and depression, had 
an insignificant impact on the etiology of the veteran's 
death, given the veteran's generally accepted risk factors 
for the development of cardiac disease, and the February 2008 
VHA physician's opinion that the veteran's service connected 
generalized anxiety disorder was not a likely contributory 
factor to the veteran's death.  However, the Board notes that 
PTSD was listed on the veteran's death certificate as an 
other significant condition contributing to death, but not 
related to the immediate cause.  The Board also notes Dr. 
D.'s November 2005 opinion that the veteran's PTSD, with 
chronic refractory anxiety and depression, contributed to his 
development of coronary artery disease, and ultimately 
contributed to his death, as well as the February 2008 VHA 
physician's opinion that the veteran's service-connected 
generalized anxiety disorder contributed to no more than 20 
percent to the overall medical conditions that resulted in 
the veteran's death.

In light of the balance of medical evidence, resolving all 
reasonable doubt in favor of the appellant, the Board finds 
that the veteran's service-connected generalized anxiety 
disorder contributed materially to the veteran's coronary 
artery disease, which resulted in the cardiopulmonary arrest 
that was the cause of the veteran's death.  Thus, the Board 
finds that the veteran's service-connected disability 
contributed materially to his death.

Accordingly, service connection for the cause of the 
veteran's death is warranted.

III. DIC benefits pursuant to 38 U.S.C.A. § 1318

DIC benefits are also payable under certain circumstances if 
the veteran was in receipt of, or entitled to receive, 
compensation at the time of death for a service-connected 
disability that had been totally disabling for a specified 
period of time.  DIC benefits granted to a surviving spouse 
under 38 U.S.C.A. § 1318 are paid in the same manner as if 
the veteran's death were service connected. 38 U.S.C.A. 
§ 1318(a).  The Board's grant of service connection for the 
cause of the veteran's death under the provisions of 38 
U.S.C.A, § 1310 already recognizes that the death of the 
veteran is from a service-connected disability.

The United States Court of Appeals for Veterans Claims has 
indicated that, only if an appellant's claim for service 
connection for the cause of the veteran's death is denied 
under 38 U.S.C.A. § 1310, does VA have to also consider an 
appellant's DIC claim under the provisions of 38 U.S.C. 
§ 1318.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  
In light of the grant of service connection for the cause of 
the veteran's death under 38 U.S.C. § 1310, the claim of 
entitlement to DIC under 38 U.S.C. § 1318 is moot, and this 
aspect of the appellant's claim is dismissed.


ORDER

1. Service connection for the cause of the veteran's death is 
granted.

2. A claim for DIC benefits under the provisions of 38 U.S.C. 
§ 1318 is dismissed.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


